While a defendant must be sentenced "without unreasonable delay” (CPL 380.30 [1]), delay caused by a defendant’s conduct is excusable (People v Drake, 61 NY2d 359, 366). Defendant first absconded in 1989, after pleading guilty to grand larceny. Thereafter, he was arrested and convicted of various crimes in several different States, and he repeatedly jumped bail that was set on New York fugitive warrants, after using aliases and false pedigrees. Although the 41/2 year period of delay in imposing sentence is considerable, it was entirely attributable to defendant’s conduct, and accordingly, the delay was not unreasonable. Defendant’s sentence was not excessive in light of his extensive criminal record. Concur — Sullivan, J. P., Rosenberger, Ross, Williams and Tom, JJ.